—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Douglass, J.), rendered September 15, 1986, convicting him of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree (two counts), and criminal possession of a controlled substance in the seventh degree (two counts), upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Greenberg, J.), of that branch of the defendant’s omnibus motion, as supplemented, which was to suppress physical evidence. By order dated June 19, 1989, this court remitted the matter to the Supreme Court, Kings County, to hear and report on that branch of the defendant’s omnibus motion which was to suppress physical evidence, and the *886appeal was held in abeyance in the interim (People v Alvarez, 151 AD2d 684). The Supreme Court, Kings County, has conducted the hearing and submitted its report to this court.
Ordered that the judgment is affirmed.
At the Mapp/Dunaway hearing, the police officer testified that he observed the defendant while conducting surveillance in an area which had a high incidence of narcotics trafficking. From his observation post, he saw the defendant exchange plastic packets, that he believed contained heroin, for currency. This testimony, when combined with the officer’s experience and training, established probable cause for the defendant’s arrest and the search incident thereto (see, People v McRay, 51 NY2d 594, 603-604). Accordingly, the Supreme Court properly denied suppression of the physical evidence.
The defendant failed to object or take exception to the court’s charge or recharge to the jury and therefore, his claims of error with respect thereto are unpreserved for appellate review (see, CPL 470.05 [2]; People v Ford, 66 NY2d 428, 441).
Finally, we find no basis to reduce the defendant’s sentence (see, People v Suitte, 90 AD2d 80, 86). Mangano, P. J., Lawrence, Kunzeman and Kooper, JJ., concur.